Case 1:16-cv-03505-WHP-OTW Document 228 Filed 02/06/19 Page 1 of 1

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
NEW YORK REGIONAL OFFICE
200 vEsEY sTREET, sums 400
NEW YoRK, NY 10231-1022

NANCY A. BRowN
TELEPHONE: (2|2) 336-1023

 

February 6, 2019
VIA ECF and UPS Overnight

Hon. William H. Pauley III

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007-1312

Re: SEC v. Archer, et al.;
No. 16 Civ. 3505 (WHP) (OTW)

Dear Judge Pauley:

We represent the Plaintiff, Securities and Exchange Commission (the “Commission”), in
this action.

We are Writing concerning the Order entered by the Court yesterday which referred to the
Judgment on consent that has been entered against Defendant Michelle Morton, (DE 227.)
Because that Judgment resolved only Defendant Morton’s liability in this action, and did not
resolve the Commission’s claims against her for monetary relief (DE 221; § a_ls£ Letter to the
Court rec Morton Consent Judgment, dated December 27, 2018 (DE 220)), the Commission will
address its claims for monetary relief once criminal sanctions, including possible restitution and
forfeiture orders, are entered against her after sentencing in the parallel criminal action, United
States v. Galanis, 16 Civ. 371 (RA) (S.D.N.Y.). If the Commission determines to seek further
relief against Morton, and is unable to resolve its claims against Morton on further consent, it
will do so in its summary judgment motion scheduled to be filed on or before June 14, 2019.
(DE 224.)

pectfully ubmitted,

1 wl

N yA. Bro

cc: All Defendants via e-mail or overnight mail

